Title: To Thomas Jefferson from Charles Willson Peale, 9 December 1825
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Philadelphia
Decr 9th 1825.
I have made all the haste I could to get your pens for your Polygraph, for I well know the uses of that machine, as it has long been my practice to keep copies of letters, because I have desired to leave to my family as full a knowledge of my transactions as possible, consistent with my other labours—but that you may know why I have been more solicitous on this score, know that after the death of my first wife, I paid my addresses to a Lady on the western shore of Maryland, of a highly respected family, that had been friends to my father, she was 36 years old, of course, reflected what would be the oppinion of the World, if she married a man on such short acquaintance, my situation did not allow me to make a long courtship; and I told her that I would make her better acquainted with me by a sketch of my life than possibly she could obtain by a very long acquaintance, & accordingly I commenced it, and proceeded in the work to the death of my first wife. I told her that I could not give her any other than a true and faithfull relation, as my happiness would depend on it. some of my friends have desired to get it, with the intention of a Publication, but I have always refused saying that it must not be given to the public before my death, and I have preserved journals whenever I traveled from home, as materials to work from at a future day. But in the last summer I have been called on to know sundry transactions of the revolutionary War—this led me to look at my journals and also to my Biography, and it has appeared to me, that I shall do justice to myself by a publication of that part of my life when I became a politician in the early part of the revolution, how unintentionally I was led to take a conspicuous part in the transactions of those troublesome times. therefore to endeavor to make such a work as may be useful to others I now devote all my time to this one object. and to make it more acceptable I shall make such remarks as I may concive will be in some degree entertaining to many readers—The artists of painting have desired me to give an account of the first painters who have painted in America, this will please the present painters, who have become so numerous that I cannot count them. & I must take care that I may not offend living artists. hence I shall say very little about those living.I am very glad to hear that your health is restored—the affairs of the artist who made the attempt to get a cast, was like to be a very serious piece of business, as it has been published, I have taken many masks from living persons without much trouble to them. I hope you will long enjoy good health, and all the happiness of this world—most affectionately yoursC. W. Peale